DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/6/2021 has been entered.
Claims 1-20 are pending.  
Claims 17-20 are withdrawn.
Claims 1 and 12 have been amended.
No new claims have been added.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claims 1-11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, and 11-16 of copending Application No. 15/711885. Although the claims at issue are not identical, they are not patentably distinct from each other because they encompass all of the same limitations as the instant application.
Claims 1-11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, and 11-16 of copending Application No. 15/712094 in view of Sun et al (US 2013/0273313 A1). Although the claims at issue are not identical, they are not patentably distinct from each other because they encompass all of the same limitations as the instant application except the plasma resistant rare earth-containing film consists essentially of 40 mol% to less than 100mol% ofY2O3, over O mol% to 60 mol% of ZrO2, and O mol% to 9 mol% of Al2O3.
However, Sun discloses the material of a protective coating for an article that may be highly resistant to plasma etching [0014] may be formed of Y2O3, Y4Al2O9 (YAM), Y3Al5O12 (YAG), or other yttria containing ceramics (crystalline). Sun discloses the ceramic coating may be pure yttrium oxide (Y2O3) or a yttrium oxide containing solid solution that may be doped with one or more of ZrO2, Al2O3, SiO2, B2O3, Er2O3, Nd2O3, Nb2O5, CeO2, Sm2O3, Yb2O3, or other oxides [0038] and teaches a specific example of a ceramic composite that contains 77% Y2O3, 15% ZrO2 and 8% Al2O3 in molar ratios [0040]


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5, 8-9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al (US 2013/0273313 A1) in view of Ranish et al (US 2013/0026693A1) as evidenced by Takimoto et al “Linear thermal expansion coefficients of amorphous and microcrystalline silicon films” and Curtis “Properties of Yttrium Oxide Ceramics”.
Regarding claim 1, Sun discloses a ceramic coated article comprising a substrate (body) and a ceramic coating (conformal protective layer on at least one surface of the body) [0005].  Sun discloses the coating of the article may be highly resistant to plasma etching [0014].  Sun discloses the coating may have a porosity of from .5 – 5% [0044] and a thickness of approximately 1-12 mil (25.4 – 304.8µm) with each pass being up to approximately 100µm [0043].  Sun discloses the material of the coating may be formed of Y2O3, Y4Al2O9 (YAM), Y3Al5O12 (YAG), or other yttria containing ceramics (crystalline). Sun discloses the ceramic coating may be pure yttrium oxide (Y2O3) or a yttrium oxide containing solid solution that may be doped with one or more of ZrO2, Al2O3, SiO2, B2O3, Er2O3, Nd2O3, Nb2O5, CeO2, Sm2O3, Yb2O3, or 2O3, 15% ZrO2 and 8% Al2O3 in molar ratios [0040].
Sun does not teach a multilayer ceramic coating comprising at least one amorphous layer on at least one surface of the body and wherein a bottom layer of the multi-layer ceramic coating in contact with the body has a first coefficient of thermal expansion, and wherein a top layer of the multi-layer ceramic coating opposite the bottom layer has a second coefficient of thermal expansion that is different from the first coefficient of thermal expansion and does not expressly disclose a porosity range of less than 1%.
However Sun teaches a porosity range of from 0.5 to 5% [0044] which overlaps the instant claimed range of less than 1%.  Additionally, Ranish teaches a coating on an edge ring for supporting a substrate during thermal processing [0022]. Ranish teaches the coating may comprise a first coating 205A, and a second coating 305 which may comprise an oxide film such as (Al2O3), beryllium oxide (BeO), zirconium dioxide (ZrO2), hafnium oxide (HfO2), yttrium oxide (Y2O3), thorium oxide (ThO2), scandium oxide (Sc2O3), rare earth oxides, and combinations and teaches the silicon in the first layer may be amorphous. [0039]. Ranish teaches this coating provides the edge ring improved temperature uniformity [0022]. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use the range of from 0.5 to 5% porosity as taught by Sun’313 overlapping the instant claimed range of less than 1% porosity. It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. In re Wertheim, 541 F.2d 257, 191 USPQ 90 2O3 as taught by Ranish which inherently have different thermal expansion coefficients as evidenced by Takimoto and Curtis (abstracts), beneath a coating of 77% Y2O3, 15% ZrO2 and 8% Al2O3 as taught by Sun’313 to provide the edge ring improved temperature uniformity [0022].  
Regarding claim 2, Sun in view of Ranish teaches all of the limitations of claim 1 as set forth above.  Please note claim 2 contains product by process limitations and is a product by process claim.  The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  In this case the product is the same as claimed.
Regarding claim 3, Sun in view of Ranish teaches all of the limitations of claim 1 as set forth above.  
Sun in view of Ranish does not expressly teach a coating (protective conformal layer) thickness of 0.2 to 20 µm.
However, Sun teaches each pass (which may individually be considered a coating) having a thickness of up to 100µm overlapping the instant claimed range of from 0.2 to 20µm.  
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use the thickness of up to 100µm overlapping the instant claimed range of from .02 – 20 µm for the (protective conformal) coating thickness. It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05 (I).
Regarding claim 5, Sun in view of Ranish teaches all of the limitations of claim 1 as set forth above.  
Sun in view of Ranish does not expressly teach an example of a coating consisting of 40 mol% to less than 100 mol%Y2O3 and over 0 to 60 mol% of ZrO2.
However, Sun teaches the material of the (protective conformal) coating may be formed of Y2O3, or other yttria containing ceramics and further teaches the ceramic coating may be pure yttrium oxide (Y2O3) or a yttrium oxide containing solid solution that may be doped with one or more oxides including ZrO2, Al2O3, SiO2, B2O3, Er2O3, Nd2O3, Nb2O5, CeO2, Sm2O3, Yb2O3, or other oxides [0038] and teaches a specific example of a ceramic composite that contains 77% Y2O3, and the remainder other oxides including ZrO2 [0040].  
Therefore, because Sun specifically teaches that the (protective conformal) coating may be Y2O3 with one other oxide and teaches an example with 77% Y2O3 and the remainder other oxides, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a single explicitly named oxide as the remainder oxide in the example composition of the (protective 2O3 is 77% and to choose from among the limited number of named oxides, ZrO2 because it is already present in the example composition.  The resulting composition consisting of 77%Y2O3 and 23% ZrO2.
Regarding claims 8, 9 and 11, Sun in view of Ranish teaches all of the limitations of claim 1 as set forth above.  Although the limitations of claims 8 and 9 represent intended use and are not given patentable weight, it is noted that Sun further teaches that performance properties of the coated ceramic article may include a relatively high thermal capability (e.g., ability to withstand operating temperatures of up to approximately 1000° C and provide a relatively long lifespan.  Additionally, although Sun does not explicitly teach a lifespan of over 2 years or a hermetic characteristic and a microstructure the same as the body, because the materials of the coating are the same as claimed, they would be expected to perform the same and have the same hermetic and microstructure characteristics as the claimed invention absent any evidence to the contrary.  Accordingly, products of identical chemical composition cannot have mutually exclusive properties, and thus, the claimed property, is necessarily present in the prior art material.  The courts have held that “[p]roducts of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  See MPEP 2112.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Sun et al (US 2013/0273313 A1) in view of Ranish et al (US 2013/0026693A1) as evidenced by Takimoto et al “Linear thermal expansion coefficients of amorphous and microcrystalline silicon films” and Curtis “Properties of Yttrium Oxide Ceramics” further in view of Hashiguchi et al (US 2013/0168020 A1).
Sun in view of Ranish teaches all of the limitations of claim 1 as set forth above and Sun further teaches the substrate (body) as a ring [0013]. 
Sun in view of Ranish does not teach a porosity of less than .1%.
However, Hashiguchi teaches a ring coated with a yttria film coating having a density of 99% or less and 100% or more overlapping the instant claimed range of less than 0.1%.  Hashiguchi also teaches when a lot of voids exist in the yttria film, erosion such as plasma attack progresses from the voids, so that the life of the oxide film is reduced [0039].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide a (protective conformal) coating as taught by Sun with a density of 99% or more and 100% or less (a porosity of 0-1%) overlapping the instant claimed range of less than 0.1% and to maximize the density to as close to 100% as possible (minimize the porosity to as close to 0% as possible) overlapping the range of less than 0.1% porosity as taught by Sun in order to prevent erosion of the coating from plasma attack.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Sun et al (US 2013/0273313 A1) in view of Ranish et al (US 2013/0026693A1) as evidenced by Takimoto et al “Linear thermal expansion coefficients of amorphous and microcrystalline silicon films” and Curtis “Properties of Yttrium Oxide Ceramics” further in view of Koshiishi et al (US 2006/0066247 A1).
Sun in view of Ranish teaches all of the limitations of claim 1 as set forth above and further teaches the substrate (body) as an article in a plasma etch process [0013]. 
Sun in view of Ranish does not expressly teach a second protective layer on the conformal protective layer wherein the second protective layer is an additional rare-earth oxide film having a thickness of 0.2 to 30µm and wherein the conformal protective layer comprises a coloring agent that causes the conformal protective layer to have a different color than the second protective layer.
However, Sun teaches the (protective conformal) coating may be provided in multiple passes each having a thickness of approximately 1 mil-12 mil (25.4µm-304.8 µm) [0043].  Each of these passes or some multiple of passes may be considered a layer with a thickness as small as 25.4µm-304.8µm overlapping the instant claimed thickness range.  Koshiishi teaches a coated surface in a plasma etching chamber and teaches the cover film in multiple layers.  Koshiishi teaches providing one layer with a different color from the others to determine when it is time for replacement (when the layer has been worn away). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide a protective conformal coating as taught by Sun with a coating comprising multiple passes of the rare earth oxide coating (multiple layers) wherein a different color is provided to a lower layer (considered the conformal layer) in order to determine when the top layer has been worn away and it is time for replacement of the coating or the article.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Sun et al (US 2013/0273313 A1) in view of Ranish et al (US 2013/0026693A1) as evidenced by Takimoto et al “Linear thermal expansion coefficients of amorphous and microcrystalline silicon films” and Curtis “Properties of Yttrium Oxide Ceramics” further in view of Hayasaki et al (US 2008/0292890 A1).
Regarding claim 7, Sun in view of Ranish teaches all of the limitations of claim 1 as set forth above and further teaches the substrate (body) as quartz (SiO2).
Sun in view of Ranish does not teach expressly the ring as a sintered bulk ceramic body.
However, Hayasaki teaches a corrosion resistant member comprising a base material made of ceramics (abstract) and recognizes materials such as quartz or sintered aluminum oxide (Al2O3) as functionally equivalent base materials [0004] with a corrosion resistant film used in a semiconductor etching apparatus [0002]. Hayasaki further recognizes silicon nitride and silicon carbide, as additional functionally equivalent materials for the base.
Therefore, since Hayasaki recognizes the materials such as sintered alumina, silicon nitride, and silicon carbide, are functionally equivalent to quartz in an application as taught by Sun, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use any one of them as the body of Sun as it is merely the selection of functionally equivalent material recognized in the art and one of ordinary skill in the art would have a reasonable expectation of success in doing so (see MPEP § 2143, B.).   

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Sun et al (US 2013/0273313 A1) in view of Ranish et al (US 2013/0026693A1) as evidenced by Takimoto et al “Linear thermal expansion coefficients of amorphous and microcrystalline silicon films” and Curtis “Properties of Yttrium Oxide Ceramics” further in view of Augustino et al (US 2010/0108261 A1).
Regarding claim 10, Sun in view of Ranish teaches all of the limitations of claim 1 as set forth above and further teaches the substrate (body) as a ring [0013]. 
Sun in view of Ranish does not teach a diameter of the ring or film stress causing any curvature.
However, absent any teaching of diameter one of ordinary skill would have been motivated to look to similar art.  As such, Augustino teaches a plasma processing chamber with quartz rings and teaches them at a diameter of 12 in and 12.6 in. (abstract) and [0027] (about 12 in.).
Therefore, absent a clear teaching of ring diameter in Sun, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a ring diameter of about 12 in.as taught by Augustino as the diameter of Sun for use in a plasma processing chamber.  Additionally, because no film stress or curvature (film stress and curvature of zero) is taught in Sun, Sun meets the limitations of wherein a film stress of the conformal protective layer causes a curvature of less than about 50 microns. 

Response to Arguments
Applicant’s amendments and arguments submitted 1/6/2021 have been full considered.  The Office acknowledges Applicant’s requests that the provisional nonstatutory double patenting rejection be held in abeyance until otherwise allowable   Contrary to Applicant’s assertions, Ranish does indeed render obvious a multilayer coating which comprise components with different thermal expansion coefficients as claimed.  Therefore, upon further consideration of the references in view of the amendments, new ground(s) of rejection are made under 35 USC 112 and under 35 USC 103 over Sun’313 in view of Ranish as evidenced by Takimoto et al and Curtis as set forth above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH D IVEY whose telephone number is (571)272-5043.  The examiner can normally be reached on M-Th 7:30am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.D.I./Examiner, Art Unit 1784  

/HUMERA N. SHEIKH/Supervisory Patent Examiner, Art Unit 1784